Citation Nr: 9913014	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  95 - 09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including schizophrenia and post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, including a tour of duty in the Republic of Vietnam 
from May 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


REMAND

This case was previously before the Board in May 1997, and 
was  remanded to the RO for additional development, to 
include verification of stressors, additional psychiatric 
evaluation, and assignment of accurate diagnoses.  The 
requested actions have been satisfactorily completed, and the 
case is now before the Board for further appellate review.  

The Board's review of the claims folder reveals, however, 
that on VA psychological evaluation in January 1994, the 
veteran reported that he had been unemployed since 1972 and 
was in receipt of Social Security Administration disability 
benefits.  He further asserted that those funds were paid to 
a Guardian.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
that the veteran is entitled to Social Security 
Administration benefits, the records containing that decision 
are often needed by VA for evaluation of pending claims, and 
must be obtained.  Murincsak v. Derwinski,  2 Vet. App. 363 
(1992).  Where the veteran has entered a well-grounded claim, 
the Board has a duty to assist the veteran in the development 
of facts pertinent to such claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998);  



38 C.F.R. § 3.303(a) (1998).  As the Board finds that the 
current record is inadequate, a remand is mandatory.  Littke 
v. Derwinski,  1 Vet. App.  90 (1990).

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991 & Supp. 1998).  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. 
App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The RO should specifically ask the 
National Personnel Records Center to make 
a further search of its records for any 
psychiatric file of the veteran in its 
possession.  Should the request fail to 
specify that it is the veteran's 
psychiatric file that is sought, another 
remand for compliance will be required.




2.  The RO should obtain from the Social 
Security Administration copies of all 
medical and administrative records, 
including any Administrative Law Judge 
decision issued, pertaining to the grant 
of Social Security Administration 
disability benefits to the veteran.  
Further, the RO should obtain from the 
Social Security Administration copies of 
all documentation in the possession of 
that agency with regard to the 
appointment of a fiduciary or payee for 
the veteran's benefits. 

3.  The RO should then review all medical 
evidence received from the Social 
Security Administration.  If such 
evidence identifies any health care 
provider who has treated the veteran for 
a psychiatric disability at any time, and 
records of that treatment are not already 
of record, action should be taken to 
obtain a release from the veteran and to 
obtain copies of all such evidence.  

4.  Thereafter, the RO should review the 
entire record and readjudicate the claim 
for service connection for an acquired 
psychiatric disability, including 
schizophrenia and post-traumatic stress 
disorder, in light of the additional 
evidence obtained.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement 

of the Case which is not currently on appeal.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this claim.  


		
	F.   JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




